Citation Nr: 1524958	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  08-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.  

2.  Entitlement to a 10 percent rating prior to May 30, 2014, and 20 percent thereafter for right rotator cuff tear with limitation of motion.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee arthralgia.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a September 2014 decision review officer (DRO) decision, the RO increased the Veteran's service-connected right rotator cuff tear with limitation of motion to 20 percent disabling, effective May 30, 2014.  The Veteran wants an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  

In January 2014, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's electronic file.  

In April 2014, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The Board notes that in the April 2014 remand, the issues were listed incorrectly in regards to whether the disability affected the Veteran's right side or left side.  The issues are correctly listed as reflected on the title page of this decision.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  At worst, the Veteran has Level II hearing loss in the left ear.  

2.  Prior to May 30, 2014, the Veteran's service-connected right rotator cuff tear with limitation of motion is manifested by complaints of pain and some limited movement, but the restriction is not at the shoulder level, or lower, nor is there any ankylosis or impairment of the humerus, clavicle, or scapula.  

3.  As of May 30, 2014, the Veteran's service-connected right rotator cuff tear with limitation of motion is manifested by complaints of pain and some limited movement, but the restriction is not at midway between the side and shoulder level, nor is there any ankylosis or impairment of the humerus, clavicle, or scapula.  

4.  The Veteran's service-connected left knee arthralgia is manifested by complaints of pain and some limitation of motion, but no evidence of flexion limited to 30 degrees or extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85-4.87, Diagnostic Code (DC) 6100 (2014).

2.  Prior to May 30, 2014, the criteria are not met for a rating higher than 10 percent for the service-connected right rotator cuff tear with limitation of motion 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5019, 5201 (2014).

3.  As of May 30, 2014, the criteria are not met for a rating higher than 20 percent for the service-connected right rotator cuff tear with limitation of motion 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5019, 5201 (2014).  
4.  The criteria are not met for an initial rating higher than 10 percent for the service-connected left knee arthralgia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5260 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

With regard to the Veteran's claim for an initial compensable rating for his service-connected left knee arthralgia, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007

Turning to the Veteran's increased ratings for his service-connected left ear hearing loss and right rotator cuff tear with limitation of motion, the November 2006 letter from the RO advised the Veteran of the evidence necessary to establish a claim of entitlement to an increased evaluation for his service-connected disabilities under the specific diagnostic codes assigned to his disability.  Although the November 2006 letter did not advise him of the diagnostic codes used to rate the disabilities, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  For these reasons, VA has satisfied its duty to notify. 

The duty to assist provisions of the VCAA has also been met.  The RO has secured the Veteran's service treatment records (STRs) and VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected disabilities.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  These examinations are informed, competent and responsive to the issue and new VA examinations are not warranted.  The Veteran has submitted personal statements and representative argument.  

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the Board.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Left Ear Hearing Loss

The Veteran contends that a compensable rating is warranted for his left ear hearing loss.  

The Veteran filed an increased rating claim in October 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected left ear hearing loss has been more severe than at others, and rate it accordingly.  

The Veteran's left ear hearing loss is currently evaluated under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  See 38 C.F.R. § 4.85 (2014).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

38 C.F.R. § 4.86(a) (2014), provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id.  

The Board notes that since service connection is in effect for only one ear, the nonservice-connected ear will be assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran underwent a VA audiological examination in June 2007.  The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
55
65
55

Average puretone threshold of the left ear was 48 decibels.  Speech recognition score was 92 percent.  The audiologist concluded that the Veteran has moderate to moderately-severe sensorineural hearing loss at the 2000 Hertz through 4000 Hertz, rising to within normal limits at 6000 Hertz and 8000 Hertz.  

The Veteran underwent a second VA audiological examination in May 2014.  The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
40
70
70
60

Average puretone threshold of the left ear was 60 decibels.  Speech recognition score was 96 percent.  The audiologist concluded that the Veteran has sensorineural hearing loss in the frequency ranges of 500 to 4000 Hertz and 6000 Hertz or higher frequencies.  The VA examiner noted that the Veteran's hearing difficulty impacts ordinary conditions of daily life, including the ability to work.  The Veteran informed the examiner that it becomes harder to hear as he gets older.  He further added that his left ear is worse than the right ear, and speakerphone makes it easier to hear.  38 C.F.R. § 4.10; see Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Based upon the results of the June 2007 VA audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for the left ear, and as stated above, a Roman numeral value of I is for the right ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  Similarly, based upon the results from the May 2014 VA audiological examination, a Roman numeral II is derived for the left ear, and as noted, a Roman numeral value of I is for the right ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.  The intersection point for these categories under Table VII shows that the Veteran's service-connected left ear hearing loss does not exceed the levels contemplated for the currently assigned noncompensable scheduler rating.  Therefore, the Board finds that the criteria for a compensable evaluation have not been met.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected left ear hearing loss as the audiometric results of both of these evaluations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either ear. The provisions of 38 C.F.R. § 4.86(b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz. 

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.  

Disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address his disability picture, nor is there evidence which suggests that the hearing loss rating criteria are not adequate to address the claim.  The clinical findings establish that the preponderance of the evidence is against a compensable evaluation for the Veteran's left ear hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has considered the Veteran's statements of the severity of his hearing loss, throughout the pendency of this appeal.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  

However, the VA medical examinations of record are both comprehensive and addresses the functional loss sustained by the Veteran.  The VA compensation examiners have conducted an objective audiogram to measure the severity of the Veteran's left ear hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
In sum, there is no probative audiological evidence of record to support a compensable rating for the Veteran's left ear hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Right Rotator Cuff Tear with Limitation of Motion

The Veteran contends that a higher rating is warranted for his right rotator cuff tear with limitation of motion.  

The Veteran filed an increased rating claim in October 2006.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected right shoulder disability has been more severe than at others, and rate it accordingly.  

The Veteran's service-connected right shoulder disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5019 provides that bursitis is to be rated on limitation of motion of the affected part as degenerative arthritis.  

Limitation of motion of the arm and shoulder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A higher 20 percent rating is warranted when motion of either arm is limited to shoulder level, a 30 percent rating when major arm motion is limited to midway between the side and shoulder level, and a 40 percent rating when major arm motion is limited to 25 degrees from the side.  
In rating musculoskeletal disabilities of the extremities, a distinction is made between major (dominant) and minor extremities.  As the Veteran is right-handed, his right shoulder is the major extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2014).

Prior to May 30, 2014

In June 2007, the Veteran was afforded a VA examination for his service-connected right shoulder disability.  He reported the pain in his shoulder worsening over time, especially during the winter months.  He explained that the pain occurs when forward elevating and abducting.  He also admitted to having frequent flare-ups, approximately three to four times per week.  The Veteran described them as being severely limiting with his range of motion diminishing during the flare-up period.  He stated that he could not perform any weight lifting activities or any push-ups because his shoulder pain is so severe.  

Upon physical examination testing, the examiner noted pain localized to the area of the AC joint anteriorly, as well, as lateral to the acromion in the area of the rotator cuff.  There was noted tender to palpation at the AC joint, along with lateral to the acromion over the rotator cuff region.  There was no evidence of shoulder instability of the right shoulder, a negative sulcus sign, a positive impingement sign, and a positive cross-arm test.  On isolated testing of the supraspinatus, there were some signs of weakness, but it was pain-limited.  The examiner also noted the presence of pain-limited weakness in the isolated testing of infraspinatus.  His O'Brien test was equivocal with pain in both positions, i.e., both palm up and palm down.  Range of motion testing of the right shoulder showed forward flexion to 130 degrees, abduction to 130 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  The examiner noted pain at the extremes of his maximal range in forward flexion and abduction.  After three repetitions of flexion, there was no decrease in the range of motion in regards to the DeLuca factors.  X-ray testing showed some mild spurring at the AC joint and a type 2 acromion.  There was no arthritic change.  The examiner diagnosed the Veteran with bilateral shoulder impingement.  

VA outpatient treatment records reflect continuing treatment for the Veteran's service-connected right shoulder disability with additional range of motion testing.  

Based on this evidence, a higher rating is not warranted for the Veteran's service-connected right shoulder disability, prior to May 30, 2014.  As noted above, the Veteran is currently assigned a 10 percent rating under DC 5019, which is rated on limitation of motion of affected parts under Diagnostic Code 5003, which in turn indicates to rate the disability based on limitation of motion under the appropriate diagnostic code for the specific joint.  As such, there is no indication this service-connected right shoulder disability causes limitation of motion of the arm at the shoulder level (i.e., to just 90 degrees), or to midway between the side and shoulder level (i.e., to just 45 degrees), and thus, he is not entitled to a rating higher than 10 percent under DC 5201.  For him to be entitled to a greater 20 percent rating, at minimum the evidence would have to show limitation of motion of the arm at shoulder level, which, to reiterate, is essentially 90 degrees of abduction.  The medical and other evidence of record fails to show that the range of motion of his right arm is limited to shoulder level or lower.  The Board also notes that while there is no x-ray evidence of degenerative joint disease of the right shoulder; therefore, DC 5003 does not apply.  See 38 C.F.R. § 4.71a, DC 5003.

The Board additionally has considered whether, due to additional limitation of motion owing to pain, swelling, weakness, or premature or excess fatigability, the Veteran's disability picture more nearly approximates the next-higher 20 percent rating under DC 5201.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  When the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. At 84-85.  

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

In this regard, the Board acknowledges the Veteran's continuing complaints of painful motion of his right shoulder.  However, the June 2007 examiner determined that after three repetitions of flexion, there was no decrease in the range of motion in regards to the DeLuca factors.  Thus, the Board finds that any functional impact of pain associated with the Veteran's service-connected right shoulder disability already has been contemplated in the 10 percent rating currently assigned since, based on the results of the range-of-motion testing, he would at most be entitled to the most minimum 0 percent rating were it not for consideration of this pain, therefore acknowledgement of it.  

The Board also has considered evaluating the Veteran's right shoulder disability under all other potentially appropriate DCs.  But his right shoulder is not ankylosed since he demonstrated movement of this shoulder in all planes of excursion during his June 2007 VA examination.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The record on appeal equally is devoid of any competent and credible indication of impairment of the humerus, clavicle, or scapula.  Thus, DCs 5200, 5202, and 5203 are not for application in this case, either.  

The Veteran is competent to report his right shoulder symptoms, however, the objective evidence does not support more than the 10 percent rating assigned, prior to May 30, 2014.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for right rotator cuff tear with limitation of motion, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2014).


As of May 30, 2014, 

In May 2014, the Veteran was afforded a second VA examination for his service-connected right shoulder disability.  The Veteran denied having any flare-ups associated with his service-connected right shoulder, but admitted to having functional loss and/or functional impairment.  He reported being unable to raise his right arm above his chest after a few times.  Muscle strength testing was normal, and there was no evidence of ankylosis.  Upon physical examination testing, the examiner noted pain, along with moderate tenderness in the AC joint.  Range of motion testing reflected flexion to 90 degrees, abduction to 80 degrees, internal rotation to 50 degrees, and external rotation to 50 degrees.  After repetitive use testing, range of motion was flexion to 80 degrees, abduction to 70 degrees, internal rotation to 40 degrees, and external rotation to 40 degrees.  The examiner concluded that there was functional loss and/or functional impairment with contributing factors as less movement than normal, weakened movement, and pain.  X-ray testing reflected no signs of degenerative arthritis, and the examiner diagnosed the Veteran with right rotator cuff tear.  

VA outpatient treatment records reflect continuing treatment for the Veteran's service-connected right shoulder disability with additional range of motion testing.  

Based on this evidence, a higher rating is not warranted for the Veteran's service-connected right shoulder disability, as of May 30, 2014.  The evidence does not show that the Veteran's range of motion was limited to midway between the side and shoulder level at any time during this period.  At worst, the Veteran's flexion was to 80 degrees for flexion.  Additionally, the Board also notes that while there is no x-ray evidence of degenerative joint disease of the right shoulder; therefore, DC 5003 does not apply.  See 38 C.F.R. § 4.71a, DC 5003.

No additional compensation is warranted for painful motion, fatigue, weakness, or incoordination.  The Board acknowledges the Veteran's complaints of painful motion of his right shoulder as well as the examiner's conclusion that there was functional loss and/or functional impairment with contributing factors as less movement than normal, weakened movement, and pain.  However, range of motion testing after repetitive testing revealed no additional loss of range of motion.  Thus, the Board finds that any functional impact of pain associated with the Veteran's service-connected right shoulder disability already has been contemplated in the 20 percent rating currently assigned since May 30, 2014.  

The Board also has considered evaluating the Veteran's right shoulder disability under all other potentially appropriate DCs.  But his right shoulder is not ankylosed since he demonstrated movement of this shoulder in all planes of excursion during his May 2014 VA examination.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The record on appeal equally is devoid of any competent and credible indication of impairment of the humerus, clavicle, or scapula.  Thus, DCs 5200, 5202, and 5203 are not for application in this case, either.  

The Veteran is competent to report his right shoulder symptoms, however, the objective evidence does not support more than the 20 percent rating assigned, as of May 30, 2014.  

Left Knee Arthralgia

The Veteran contends that his service-connected left knee disability warrant an increased rating. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right left knee arthralgia is currently evaluated under 38 C.F.R. § 4.71a, DC 5260.  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2014).  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014).  

In May 2014, the Veteran was afforded a VA examination for his service-connected left knee disability.  The Veteran reported pain after sitting for ten minutes, standing for more than ten minutes and while climbing one flight of stairs.  He admitted to being unable to squat and knee as well.  The Veteran denied having flare-ups.  Upon physical examination testing, there was noted tenderness or pain to palpation for the joint line or soft tissues of the knee.  Muscle strength testing was 4/5 for left knee flexion and 4/5 for left knee extension.  Left knee stability was normal and there was slight evidence of recurrent patellar subluxation/dislocation in the left knee.  Range of motion testing reflected flexion to 60 degrees with painful motion at 50 degrees and extension to 0 degrees.  After repetitive-use testing, range of motion was flexion to 50 degrees and extension to 0 degrees.  The examiner noted that the decrease in range of motion was due to pain and weakness.  The examiner also noted that the Veteran demonstrated functional loss and/or functional impairment of the left knee with contributing factors of less movement than normal, weakened movement, and pain on movement.  The Veteran was diagnosed with left knee strain.  

Based upon the evidence of record, the Board finds that a higher disability evaluation is not warranted under DC 5260.  As mentioned above, range of motion testing at the May 2014 VA examination revealed flexion to 60 degrees.  In order to warrant the next-higher rating under DC 5260, flexion must be limited to 30 degrees, which has not been demonstrated in this case.  As such, a higher disability rating is not warranted under DC 5260. 

There is also no evidence of ankylosis (DC 5256) in this case.

The Veteran is also receiving a separate evaluation for instability of the left knee, as noted in the September 2014 decision review officer (DRO) decision, but has not appealed such decision, and the appeal period has not ended.  Thus, the Board will not determine whether the instability rating warrants a higher rating.  

The Board also finds that an increased rating is not warranted for the Veteran's extension of the left knee.  There is no evidence showing that his extension is limited to 15 degrees or more.  Range of motion testing at the May 2014 examination showed extension to 0 degrees.  Such finding is not indicative of a compensable evaluation under Diagnostic Code 5261.  Therefore, an increased rating is not warranted for limitation of extension of the left knee.

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  During the May 2014 examination, the examiner noted that after repetitive-use testing, range of motion was flexion to 50 degrees and extension to 0 degrees.  The examiner stated that the decrease in range of motion was due to pain and weakness.  The examiner also noted that the Veteran demonstrated functional loss and/or functional impairment of the left knee with contributing factors of less movement than normal, weakened movement, and pain on movement.  He estimated that the decrease in range of motion due to pain, weakness, fatigability, or incoordination was approximately by 10 degrees.  The Board acknowledges such complaints by the Veteran and objective findings from the examination, but there is no indication that pain, due to the Veteran's service-connected left knee disability has caused functional loss greater than that contemplated by the disability rating currently assigned.  With the 10 degree additional loss for range of motion, such findings still do not warrant a higher rating than 10 percent.  Therefore, the degree of limitation of motion is contemplated in the current rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

The Veteran is competent to report his left knee symptoms, however, the objective evidence does not support more than the 10 percent rating currently assigned.   Accordingly, the preponderance of the evidence is against the Veteran's claim.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

According to the holding Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ear hearing loss, right shoulder, and left knee disabilities with the established criteria found in the Rating Schedule for this disabilities show that the rating criteria reasonably describe his disabilities levels and symptomatology (e.g., chronic pain, consequent limitation of motion, etc.).  These disabilities do not result in any impairment or symptoms falling so far outside the Rating Schedule as to render it inadequate to properly evaluate these disabilities.  Consequently, referral of these claims for extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  Therefore, even if his disability picture was exceptional or unusual, referral would not be warranted.  


ORDER

A compensable rating for left ear hearing loss is denied.  

A rating in excess of 10 percent, prior to May 30, 2014, for right rotator cuff tear with limitation of motion is denied.  

A rating in excess of 20 percent, as of May 30, 2014, for right rotator cuff tear with limitation of motion is denied.  

An initial rating in excess of 10 percent for left knee arthralgia is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


